Citation Nr: 0011712	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  96-05 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel





INTRODUCTION

The veteran served on active duty from April 1956 to May 
1972.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating 
decision of the RO.  

The Board remanded the case for additional development in 
April 1997.  

In November 1998 decision, the Board determined that new and 
material evidence had been submitted to reopen the veteran's 
claim of service connection for a low back disorder and 
remanded the matter for additional development.  



FINDING OF FACT

The veteran is shown to be currently suffering low back 
strain manifested by off and on back pain as the likely 
result of an injury sustained in service.  



CONCLUSION OF LAW

The veteran's low back strain is due to an injury which was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5107(a), 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.303 
(1999).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991). That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury or disease.  
If there is no showing of a resulting chronic condition 
during service, a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (1999).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Statutory law as enacted by the Congress also charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. § 
5107(a).  This threshold requirement is critical since the 
duty to assist a veteran with the development of facts does 
not arise until the veteran has presented evidence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the "Court") as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
the claim is "plausible" or "possible" is required.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  A claimant 
therefore cannot meet this burden merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under § 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  

According to the Court in Caluza, a well-grounded claim of 
service connection requires competent evidence of the 
following:  i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the in-service injury or disease and the 
current disability (through medical evidence).  Caluza v. 
Brown, 7 Vet. App. at 506.  

Moreover, the truthfulness of evidence offered by the veteran 
and his representative is presumed in determining whether a 
claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

The veteran asserts that he has a current low back disability 
that had its onset during service.  A careful review of the 
service medical records shows that, in June 1967, the veteran 
was seen for complaints of a back ache and pain that radiated 
down over the buttocks but not to the knee after moving 
furniture all day.  The assessment was that of lumbosacral 
sprain, rule out disc.  

The veteran was seen during service for follow-up in June 
1967 and continued to complain of low back pain.  He denied 
paresthesias and reported some radiation to the left lateral 
thigh.  The examiner indicated that, while the symptoms were 
suspicious of herniated nucleus pulposus, there was no 
objective evidence of same on physical examination.  The 
clinical evaluation of the spine was reported as normal on 
separation examination in May 1972.  

On VA examination in August 1972, the veteran reported that 
he sustained a back sprain in 1966.  He indicated that he was 
disabled for four days and made a complete recovery.  He 
reported that he had had four recurrences, but no leg pain 
and that he currently had no back pain.  An x-ray of the 
lumbar spine was negative.  The diagnoses included that of no 
disease of the lumbar spine.  

On VA examination in August 1995, the veteran reported 
injuring his low back in service when x-ray studies only 
showed a strain.  He reported that he had continued to have 
pain in the back off and on since that time with increasing 
severity.  He indicated that he had no specific treatment or 
medication.  The diagnosis was that of residual back injury 
with left leg radiculopathy, with x-ray evidence of disease.  

The most recent VA examination was conducted in February 
1999.  The veteran reported that he suffered a back injury in 
1965 to 1966 on an obstacle course.  He reported that he fell 
down, but did not see a physician at the time.  He added 
that, a few weeks later, he had a similar accident and 
started having some pain, which was treated with medicines.  
Reportedly, he was able to tolerate the pain, but it was 
getting worse as he aged.  He reported having almost daily 
back pain, sometimes tolerable and sometimes extremely 
painful.  He stated that the pain was localized in the low 
back area most of the time, but sometimes it went down into 
one or both hips.  On examination of the spine, there was no 
muscle spasm, tenderness, atrophy or other abnormality.  The 
veteran indicated to the examiner that he could not move his 
back at all with testing range of movement.  Flexion was to 5 
degrees without pain, then the veteran reported he could not 
move any more than 15 degrees with pain.  Extension was to 5 
degrees with pain.  The examiner noted that there was no 
objective ankylosis.  

The diagnosis was that of back strain with off and on back 
pain.  The examiner opined that he did not think the severity 
of the symptoms the veteran exhibited and limitation of 
movement that he was claiming to have, could be related to 
the injury in service.  The examiner indicated that the 
veteran's back strain probably would cause off and on muscle 
spasm to explain some pain.  The examiner indicated that it 
was difficult to comprehend that the veteran's almost total 
lack of flexion and extension of the spine was secondary to 
the strain injury which he sustained during military service.  
The examiner went on to state that, if there was any relation 
to his injury during the service, it probably was the strain, 
which could probably explain some back discomfort or off and 
on back spasms, but not the daily and constant pain with 
severe limitation of movement on a constant basis.  

The VA examiner's statement is competent evidence to show 
that the veteran likely has current back disability 
attributable to back sprain injury suffered while on active 
duty, satisfying the requirements of Caluza.  The service 
medical records confirm a diagnosis of back sprain in service 
and, on the most recent examination, the diagnosis was that 
of back strain with off and on back pain.  While the examiner 
concluded that the veteran's current severe symptoms of pain 
and limitation of movement could not be related to the injury 
in service, it was also stated that current back strain with 
symptoms of pain and back spasm were probably related to the 
inservice injury.  Hence, the Board finds that service 
connection for low back strain is warranted.  



ORDER

Service connection for low back strain is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



